 


109 HR 3847 IH: To amend the Farm Security and Rural Investment Act of 2002 to extend the Milk Income Loss Contract Program through the end of fiscal year 2007.
U.S. House of Representatives
2005-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3847 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2005 
Mr. Green of Wisconsin introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Farm Security and Rural Investment Act of 2002 to extend the Milk Income Loss Contract Program through the end of fiscal year 2007. 
 
 
1.Extension of contracts under Milk Income Loss Contract ProgramSection 1502 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7982) is amended in subsections (f) and (g)(1) by striking September 30, 2005 and inserting September 30, 2007. 
 
